DETAILED ACTION
This action is pursuant to the claims filed on March 8, 2021. Currently, claims 1-2, 5-7, 11, and 14-16 are pending with claims 3-4, 8-10, 12-13, and 17-21 canceled and claims 1, 2, and 11 amended. Below follows a complete first action on the merits of claims 1-2, 5-7, 11, and 14-16. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejection. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 5-7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US PGPUB: 2007/0299469) in view of Hallbeck et al (US PGPUB: 2009/0312605), further in view of Yoon (US Patent No.: 5,542,949). 
Regarding independent claim 1, Carpenter discloses a surgical instrument (Fig. 2-2E: 200), comprising:
a handle (202), including an upper grasping section (204) and a lower grasping section (206), the upper and lower grasping sections joined at a pivot joint that permits the upper grasping section to pivot towards and away from the lower grasping section ([0034] refers to the upper grasping section 204 pivoting about pin 208; see Fig. 2), wherein the upper grasping section (204) and the lower grasping section (206) each include an opening shaped and sized to receive at least one digit of a user (see Fig. 2, apertures 205 and 207; [0037]), and wherein the lower grasping section is sized to receive two or more digits of a user (see Fig. 1 and [0037] which discusses the lower grasping section 207 as receiving two digits in aperture 207); and 
a rotatable control (288) rotatable about a rotation axis ([0042] refers to the rotation of the knob, interpreted as about a rotation axis) and positioned proximate the handle (see figure 2 which displays the rotatable control 288 proximate to the handle 202) and including a knob (seen as knob in Fig. 1 and [0042]) that engages with the handle ([0042]), the knob including a central portion (see annotated Fig. 2 which displays the knob with a ‘central portion’ surrounding the shaft) and one or more elongated proximally directed extensions that extend radially outward and proximally with respect to the central portion and extend beyond a proximal end of the central portion (see annotated figure 2 below which displays the proximally directed elongated extensions extending from point A to point B in a defined 

    PNG
    media_image1.png
    443
    701
    media_image1.png
    Greyscale
an electrocautery connection ([0040] and Fig. 2 which displays electrode (labeled as 268 in figure, discussed as 260 in paragraph) for connection to a power source that is adjacent to rotatable control 288); 

wherein the handle (202) is engageable with an elongated shaft (280) having an axis such that the elongated shaft (280) and the lower grasping section (206) are joined at a fixed angle as measured between the axis of the elongated shaft and the lower grasping section (see annotated Fig. 2 below which displays the fixed angle measured between the axis of the shaft and the lower grasping section labeled as “fixed angle” and displayed as a dashed line);


    PNG
    media_image2.png
    428
    703
    media_image2.png
    Greyscale
and wherein the upper grasping section can pivot towards and away from a fixed position of the lower grasping section ([0034]).  
Further, while Carpenter discloses the lower grasping section is fixed at an angle measured between the axis of the elongated shaft and the lower grasping section, Carpenter does not explicitly disclose this angle is a fixed oblique angle of between about 110° and 145°. 
However, Hallbeck discloses a laparoscopic device (Fig. 1: 10) comprising an elongated shaft (14) and a fixed handle (12). The elongated shaft (14) and the handle (12) are joined at a fixed oblique angle of about 135° as measured between the axis of the elongated shaft and the handle (See. Fig. 1 and [0027]; note 135° falls between about 110° and 145°). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fixed angle of Carpenter to incorporate the fixed oblique angle of between about 110° and 145° as disclosed by Hallbeck. This configuration provides the benefit of increasing the accuracy of pointing the tool ([0027]). 
While Carpenter discloses an electrocautery connection, Carpenter does not explicitly disclose the electrocautery portion positioned distal to the rotatable control with respect to the handle and including a ring portion surrounding a portion of the instrument and an electrical connection extending from the ring portion, and wherein the ring portion allows free rotation of the electrical connection around an axis of the handle during use to facilitate movement of the connected wires.
However, Yoon discloses a surgical instrument (instrument 40 including housing 44, inner cylinder 89/108, and internal components seems in Figs. 2 and 5) with an electrocautery portion (connection 60 and ring portion 108/89) positioned distal to a rotatable control (58) with respect to the handle and the elongated shaft (42; see figure 1). The connection comprises a ring portion (Fig. 1, 2 Col. 3, Lines 46-48 disclose proximal portion 108 of inner cylinder 89, interpreted as ring portion) surrounding a portion of the instrument (see Fig. 2. 5 where 108/89 surround portions of the instrument as defined above including tubes 86, 88 (dotted lines) seen in Fig. 5). The electrical connection (60) extends from the ring portion (see Fig. 2). The ring portion (108/89) allows for free rotation of the electrical connection around an axis of the handle during use to facilitate movement of the connected wires (Col. 4, Lines 63-64 disclose inner cylinder 89 (including proximal portion 108) as rotatable and it naturally follows that that the electric connector (60) and any connected wires as the device is powered through connector 60 would rotate when inner cylinder is rotated). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Carpenter to incorporate the electrocautery portion positioned distal to the rotatable control with respect to the handle and including a ring portion surrounding a portion of the instrument and an electrical connection extending from the ring portion, and wherein the ring portion allows free rotation of the electrical connection around an axis of the handle during use to facilitate movement of the connected wires of Yoon. This provides the benefit of utilizing the device without removing or repositioning it (Col. 2, Lines  positioned distal the rotatable control as disclosed by Yoon since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Regarding dependent claim 2, in view of the combination of claim 1, Carpenter further discloses further comprising the elongated shaft (280) extending from the handle (202; Dee Fig. 2). 
Regarding dependent claim 5, in view of the combination of claim 1, Carpenter further discloses comprising multiple proximally directed extensions (see figure 2 which contemplates at multiple extensions), but does not explicitly disclose comprising six extensions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Carpenter to include six proximal extensions since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding dependent claim 7, in view of the combination of claim 1, Carpenter further discloses further comprising a curved proximal extension on the end of the grasping section (209), but does not explicitly disclose that there is a curved proximal extension on the end of each grasping section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Carpenter to incorporate the proximal extension on each of the grasping sections since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding independent claim 11, Carpenter discloses a surgical instrument (Fig. 2-2E: 200), comprising:
handle (202), including an upper grasping section (204) and a lower grasping section (206), the upper and lower grasping sections joined at a pivot joint that permits the upper grasping section to pivot towards and away from the lower grasping section ([0034] refers to the upper grasping section 204 pivoting about pin 208; see Fig. 2);

    PNG
    media_image1.png
    443
    701
    media_image1.png
    Greyscale
a rotatable control (288) rotatable about a rotation axis ([0042] refers to the rotation of the knob, interpreted as about a rotation axis) and positioned proximate the handle (see figure 2 which displays the rotatable control 288 proximate to the handle 202) and including a knob (seen as knob in Fig. 1 and [0042]) that engages with the handle ([0042]), the knob including a central portion (see annotated Fig. 2 which displays the knob with a ‘central portion’ surrounding the shaft) and one or more elongated proximally directed extensions that extend radially outward and proximally with respect to the central portion and extend beyond a proximal end of the central portion (see annotated figure 2 below which displays the proximally directed elongated extensions extending from point A to point B in a defined proximal direction and radially outward with respect to the central portion; note annotated Fig. 2 and
an electrocautery connection ([0040] and Fig. 2 which displays electrode (labeled as 268 in figure, discussed as 260 in paragraph) for connection to a power source that is adjacent to rotatable control 288); 
an elongated shaft (280) extending from the handle (figure 2), the elongated shaft having an axis such that the elongated shaft (280) and the lower grasping section (206) are joined at a fixed angle as measured between the axis of the elongated shaft and the lower grasping section (see annotated Fig. 2 below which displays the fixed angle measured between the axis of the shaft and the lower grasping section labeled as “fixed angle” and displayed as a dashed line); and 

    PNG
    media_image2.png
    428
    703
    media_image2.png
    Greyscale
wherein the upper grasping section can pivot towards and away from a fixed position of the lower grasping section ([0034]).  
Further, while Carpenter discloses the lower grasping section is fixed at an angle measured between the axis of the elongated shaft and the lower grasping section, Carpenter does not explicitly disclose this angle is a fixed oblique angle of between about 110° and 145°. 
However, Hallbeck discloses a laparoscopic device (Fig. 1: 10) comprising an elongated shaft (14) and a fixed handle (12). The elongated shaft (14) and the handle (12) are joined at a fixed oblique angle of about 135° as measured between the axis of the elongated shaft and the handle (See. Fig. 1 and [0027]; note 135° falls between about 110° and 145°). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fixed angle of Carpenter to incorporate the fixed oblique angle of between about 110° and 145° as disclosed by Hallbeck. This configuration provides the benefit of increasing the accuracy of pointing the tool ([0027]). 
While Carpenter discloses an electrocautery connection, Carpenter does not explicitly disclose the electrocautery portion positioned distal to the rotatable control with respect to the handle and including a ring portion surrounding a portion of the instrument and an electrical connection extending from the ring portion, and wherein the ring portion allows free rotation of the electrical connection around an axis of the handle during use to facilitate movement of the connected wires.
However, Yoon discloses a surgical instrument (instrument 40 including housing 44, inner cylinder 89/108, and internal components seems in Figs. 2 and 5) with an electrocautery portion (connection 60 and ring portion 108/89) positioned distal to a rotatable control (58) with respect to the handle and the elongated shaft (42; see figure 1). The connection comprises a ring portion (Fig. 1, 2 Col. 3, Lines 46-48 disclose proximal portion 108 of inner cylinder 89, interpreted as ring portion) surrounding a portion of the instrument (see Fig. 2. 5 where 108/89 surround portions of the instrument as defined above including tubes 86, 88 (dotted lines) seen in Fig. 5). The electrical connection (60) extends from the ring portion (see Fig. 2). The ring portion (108/89) allows for free rotation of the electrical connection around an axis of the handle during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Carpenter to incorporate the electrocautery portion positioned distal to the rotatable control with respect to the handle and including a ring portion surrounding a portion of the instrument and an electrical connection extending from the ring portion, and wherein the ring portion allows free rotation of the electrical connection around an axis of the handle during use to facilitate movement of the connected wires of Yoon. This provides the benefit of utilizing the device without removing or repositioning it (Col. 2, Lines 21-22).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Carpenter to incorporate an electrical connector positioned distal the rotatable control as disclosed by Yoon since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Regarding dependent claim 14, in view of the combination of claim 12, Carpenter further discloses comprising multiple proximally directed extensions (see figure 2 which contemplates at multiple extensions), but does not explicitly disclose comprising six extensions. 
Regarding dependent claim 15, in view of the combination of claim 11, Carpenter further discloses wherein the grasping sections have a curved shape (see curved shape of 204 and 206 figure 2).
Regarding dependent claim 16, in view of the combination of claim 11, Carpenter further discloses further comprising a curved proximal extension on the end of the grasping section (209), but does not explicitly disclose that there is a curved proximal extension on the end of each grasping section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Carpenter to incorporate the proximal extension on each of the grasping sections since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPUB: 2012/0022583 to Sugalski et al discloses (Fig. 1) proximally directed extensions (110) of rotatable knob (108), ([0048]). 
US PGPUB: 2010/0234687 to Azarbarzin et al which discloses (Fig. 2) the fixed handle (213) forms an angle with the longitudinal axis (237) that the angle can be any desired angle between 0 and 180 degrees ([0046]).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794